Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

			Priority and Status of the claims 

1. 	This application is a 371 of PCT/EP2017/078486 with a filing date 11/07/2017, which claims benefit of 62/419,153 with a filing date 11/08/2016.
2.	Amendment of claim 1 and cancelation of claim 2 in the amendment filed on 2/1/2021 is acknowledged. Claims 1 and 3-8 are pending in the application. 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Richard Berman on February 09, 2021.  The application has been amended as follows:
	In claim 3, at the end of claim, insert
	--.--
In claim 4, at the end of claim, insert
	--.--.


Reasons for Allowance
4.	Since claim 2 has been canceled, therefore the rejection of claim 2 under 35 U.S.C. 112(b) has been obviated herein.
5.	Since Katz et al. do not disclose the instant method of use, therefore it is distinct from the instant invention. The rejection of claims 1 and 3 under 35 U.S.C. 102 (a)(1) over Katz et al. has been overcome in the amendment filed on 2/1/2021.  Since claim 2 has been canceled, therefore the rejection of claim 2 under 35 U.S.C. 102(a)(1) has been obviated herein.
6.	Since Ongini et  al. ‘946, ‘469, ‘345, ’767 and ‘467 independently do not disclose the instant method of use, therefore they are distinct from the instant invention. The rejection of claims 1 and 3-8 under 35 U.S.C. 103 (a) over Ongini et  al. ‘946, ‘469, ‘345, ’767 and ‘467 has been overcome in the amendment filed on 2/1/2021.  Since claim 2 has been canceled, therefore the rejection of claim 2 under 35 U.S.C. 103(a) has been obviated herein.
7.	Since Ongini et al. ‘946, ‘469, ‘345, ’767 and ‘467 independently do not claim the instant method of use, therefore they are distinct from the instant invention. The rejection of claims 1 and 3-8 under the obviousness-type double patenting over Ongini et  al. ‘946, ‘469, ‘345, ’767 and ‘467 has been overcome in the amendment filed on 2/1/2021.  Since claim 2 has been canceled, therefore the rejection of claim 2 under the obviousness-type double patenting has been obviated herein.
8. 	Claims 1 and 3-8 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant methods of use has not been found. Claims 1 and 3-8 are allowed. 

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

March 16, 2021